206 Okla. 232 (1952)
242 P.2d 739
BLISS et al.
v.
WILCOX OIL CO.
No. 34621.
Supreme Court of Oklahoma.
April 1, 1952.
*233 L.Z. Lasley, Alva, for plaintiffs in error.
Horace B. Clay, Tulsa, and Houts & Houts, Alva, for defendant in error.
GIBSON, J.
This is an action to quiet title brought by the owners of one-half the minerals in and under described lands in Woods county, Oklahoma, against the fee owners of said lands. Plaintiffs in error were defendants in the trial court, but for convenience we shall refer to them as "grantors". Defendant in error will be designated as "grantee."
The factual situation of this case is very similar to that of Hanlon v. McLain, 206 Okla. 227 242 P.2d 732, except that the question of disclaimer in the foreclosure action is not presented here. Therein we held that where a grantor had given a general warranty of title to a grantee in a mineral deed, and following the foreclosure of a prior mortgage the grantor had reacquired the title, such after-acquired title inures to the benefit of the grantee in the mineral deed under the equitable doctrine of estoppel by deed.
Counsel for the parties here filed briefs amici curiae in the Hanlon case and fully presented their views in that case, as in the instant case. The rule announced in the case of Hanlon et al. v. McLain et al., supra, governs our decision in the instant case, and under authority of that case and Equitable Royalty Corporation v. Hullet et al., 206 Okla. 233, 243 P.2d 986, the judgment of the trial court quieting the title in the grantees must be affirmed.
Affirmed.
HALLEY, V.C.J., and DAVISON, JOHNSON, and BINGAMAN, JJ., concur. WELCH, CORN, and O'NEAL, JJ., dissent.